Case: 20-50597     Document: 00515959202         Page: 1     Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 30, 2021
                                  No. 20-50597                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tiffany Rene Sutton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-10-2


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Tiffany Rene Sutton pleaded guilty to one count of conspiracy to
   possess with intent to distribute 50 grams or more of actual
   methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and
   841(b)(1)(A), and one count of possession with intent to distribute five grams
   or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50597      Document: 00515959202           Page: 2    Date Filed: 07/30/2021




                                     No. 20-50597


   and (b)(1)(B). On appeal, she argues that the district court erred: (1) in
   assessing a two-level dangerous weapon enhancement under U.S. Sentencing
   Guideline § 2D1.1(b)(1), (2) in failing to make particularized findings
   regarding her relevant conduct in the conspiracy, and (3) in disregarding her
   arguments for a downward variance, resulting in a procedurally unreasonable
   sentence. For the following reasons, we AFFIRM in part, REVERSE in
   part, and REMAND for resentencing.

                                I.    Background
          Investigators with the Ector County Sheriff’s Office Special
   Investigations Unit detained Sutton after surveilling a residence that was
   known to be involved in the sale and distribution of methamphetamine. On
   the night of Sutton’s detention, investigators had observed a vehicle arrive at
   that residence to pick up Christopher Aaron Davidson, who carried a black
   backpack.
          Investigators initiated a traffic stop after that vehicle failed to signal
   and discovered Jordan Tavarez at the wheel, Sutton in the passenger front
   seat, and Davidson in the back seat. The investigators detained Tavarez after
   a record check revealed an active warrant for her arrest.             After the
   investigators asked them to, both Sutton and Davidson exited the vehicle.
   They searched Davidson but found no contraband on his person. However,
   after Tavarez asked for a jacket from the vehicle, the investigators observed
   a loaded Smith and Wesson handgun located near where Davidson had been
   sitting. Investigators then detained Sutton and Davidson.
          The investigators conducted an inventory search of the vehicle,
   discovering evidence of drug trafficking, including (among other items): a
   purse containing a soda can with a false compartment containing heroin,
   actual methamphetamine, a digital scale, a paper ledger, and a small amount
   of currency. They also found a backpack that contained two live 9mm




                                          2
Case: 20-50597     Document: 00515959202           Page: 3   Date Filed: 07/30/2021




                                    No. 20-50597


   rounds, a glass smoking pipe with methamphetamine residue, a digital scale,
   and a large amount of baggies.
          Investigators arrested Sutton. She agreed to speak to investigators.
   She claimed ownership of the purse but not of the seized narcotics.
          A later investigation revealed that Sutton had obtained heroin and
   methamphetamine from her friend and roommate, Kyle Myers, who was not
   in the car. Like Sutton, Myers was arrested. He also agreed to speak to
   investigators. He admitted that he picked up the drugs, placed them in his
   RV, and sold methamphetamine, but he denied selling anything else. He also
   reported that Sutton sold drugs, but not on his behalf.
          Sutton ultimately pleaded guilty to one count of conspiracy to possess
   with intent to distribute 50 grams or more of actual methamphetamine, in
   violation of 21 U.S.C §§ 846, 841(a)(1), and 841(b)(1)(A) (“Count One”),
   and one count of possession with intent to distribute five grams or more of
   actual methamphetamine, in violation of 21 U.S.C §§ 841(a)(1), (b)(1)(B)
   (“Count Two”). Notably, she signed a factual basis document in connection
   with her guilty plea in which she admitted “that she conspired with MYERS
   to possess with intent to distribute a quantity of Methamphetamine.”
          In Sutton’s presentence investigation report (“PSR”), the probation
   officer identified Myers as Sutton’s codefendant and coconspirator. Finding
   Sutton accountable for seventy-six thousand kilograms of converted drug
   weight and applying U.S. Sentencing Guideline § 2D1.1(a)(5), the PSR
   assessed a base offense level of 36. The total drug weight included both the
   drugs found in the vehicle that Sutton was a passenger in, as well as the
   converted drug equivalent from money found in Myers’s and her residence.
   The PSR recommended a two-level enhancement under U.S. Sentencing
   Guideline § 2D1.1(b)(1) on the grounds that “a dangerous weapon . . . was
   possessed” in connection with her offense conduct, apparently referencing




                                         3
Case: 20-50597      Document: 00515959202          Page: 4   Date Filed: 07/30/2021




                                    No. 20-50597


   the weapon found in the car near Davidson’s seat. After a recommended
   three-level reduction for acceptance of responsibility, Sutton’s total offense
   level (35) combined with her criminal history category (I) yielded a Guideline
   range of 168 to 210 months of imprisonment. Her convictions also carried a
   ten-year minimum prison term for Count One and a five-year minimum for
   Count Two.
          Sutton objected to the two-level dangerous weapon enhancement,
   which the probation officer responded to in an addendum to the PSR (the
   “Addendum”). At sentencing, she renewed her objection to the PSR and
   argued for a sentence below the Guidelines range. The district court
   overruled the objection, found the Guidelines range “to be fair and
   reasonable,” adopted the PSR, and, relying on the probation officer’s
   response in the Addendum, sentenced Sutton to two concurrent terms of 168
   months of imprisonment, with concurrent terms of five years of supervised
   release to follow. Sutton timely appealed.

                   II.   Jurisdiction & Standard of Review
          The district court had jurisdiction over Sutton’s claims under 18
   U.S.C. § 3742. We have jurisdiction to review the district court’s final
   decision under 28 U.S.C. § 1291.
          For properly preserved claims of procedural error, we review the
   district court’s interpretation and application of the Sentencing Guidelines
   de novo and its findings of fact for clear error. United States v. Odom, 694
   F.3d 544, 546 (5th Cir. 2012) (per curiam). We review unpreserved claims,
   however, for plain error. United States v. Williams, 620 F.3d 483, 493 (5th
   Cir. 2010). To prevail on such review, the defendant must demonstrate that:
   (1) the district court erred, (2) the error was “clear or obvious,” and (3) the
   error affected the defendant’s “substantial rights.” Puckett v. United States,
   556 U.S. 129, 135 (2009). If those three prongs are satisfied, we may remedy




                                         4
Case: 20-50597        Document: 00515959202             Page: 5      Date Filed: 07/30/2021




                                         No. 20-50597


   the error if it “seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” Id. (brackets and quotation omitted).

                                  III.     Discussion
            On appeal, Sutton primarily argues that the district court erred in
   assessing her a two-level dangerous weapon enhancement under U.S.
   Sentencing Guideline § 2D1.1(b)(1). Specifically, Sutton contends that the
   Government failed to show that she possessed the firearm at issue or that she
   was part of any joint undertaking with Davidson, who possessed the firearm.
   Sutton also argues that the error was not harmless because it resulted in an
   increased sentencing range.
            Because Sutton preserved this challenge, we review the district
   court’s interpretation and application of the Sentencing Guidelines de novo
   and its findings of fact for clear error. Odom, 694 F.3d at 546. Under
   Guideline § 2D1.1(b)(1), defendants convicted of a drug trafficking offense
   receive a two-level enhancement “[i]f a dangerous weapon (including a
   firearm) was possessed.” 1 For the enhancement to apply, the Government
   must prove possession of a firearm by a preponderance of the evidence.
   United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir. 2010). “If the
   [G]overnment satisfies this burden, then the burden shifts and the defendant
   must show that it is clearly improbable that the weapon was connected to the
   offense.” United States v. Rodriguez-Guerrero, 805 F.3d 192, 195 (5th Cir.
   2015).



            1
              The enhancement “reflects the increased danger of violence when drug
   traffickers possess weapons,” and it is warranted “if the weapon was present, unless it is
   clearly improbable that the weapon was connected with the offense.” U.S. Sent’g
   Guidelines Manual (“U.S.S.G.”) § 2D1.1, cmt. n.11(A) (U.S. Sent’g Comm’n
   2018).




                                               5
Case: 20-50597         Document: 00515959202              Page: 6       Date Filed: 07/30/2021




                                          No. 20-50597


           The Government can prove possession for the purposes of a
   § 2D1.1(b)(1) enhancement by demonstrating that the defendant “could
   have reasonably foreseen” that another individual involved in the
   commission of the offense would possess the weapon. 2 Zapata-Lara, 615
   F.3d at 390 (quotation omitted). Because “firearms are ‘tools of the trade’
   of those engaged in illegal drug activities,” the Government can establish an
   inference of possession if it proves “that another participant knowingly
   possessed the weapon while he and the defendant committed the offense by
   jointly engaging in concerted criminal activity involving a quantity of
   narcotics sufficient to support an inference of intent to distribute.” United
   States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990) (quotation
   omitted). Critically, however, it must be determined that the coconspirator,
   in fact, knowingly possessed the weapon at issue; “only then can the court
   determine whether there existed the required link between the non-
   possessing defendant and the weapon by finding that the co-participant’s
   possession was foreseeable to the defendant.” Zapata-Lara, 615 F.3d at 391.
           We conclude that the Government did not meet its burden. The
   adopted PSR and Addendum do not cite to any evidence establishing that
   Sutton and Davidson were coconspirators jointly involved in criminal
   activity, nor do they provide any analysis regarding the possession of the gun.
   In addition, neither the PSR nor the Addendum contained any indication or




           2
              The Government may also demonstrate possession with evidence that the
   defendant “personally possessed the weapon,” though it failed to do so here. Zapata-Lara,
   615 F.3d at 390. There is no evidence that Sutton possessed the weapon; the evidence
   suggests that the weapon belonged to Davidson, due to its temporal and spatial proximity
   to him in the vehicle, with nothing suggesting it was even in Sutton’s view. See id. (stating
   that personal possession may be shown by “a temporal and spatial relationship of the
   weapon, the drug trafficking activity, and the defendant”).




                                                6
Case: 20-50597        Document: 00515959202              Page: 7       Date Filed: 07/30/2021




                                         No. 20-50597


   evidence that would support the conclusion that Davidson’s possession of
   the firearm was reasonably foreseeable to Sutton.
           Despite the lack of factual support for any of these critical questions,
   the Government maintains that the district court did not clearly err because
   the Addendum also “cited to a case with similar circumstances.” 3 The
   Government’s suggested implication, of course, is that the district court
   resolved this case based on findings in that allegedly analogous case. But the
   Addendum fails to provide any analysis demonstrating that similarity. We
   decline the Government’s invitation to stack inference on inference to
   resolve issues the Addendum itself did not. United States v. Evbuomwan, 992
   F.2d 70, 74 (5th Cir. 1993) (noting that “[w]e do not tolerate inferences based
   on inferences”); see also United States v. Hammond, 201 F.3d 346, 351 (5th
   Cir. 1999) (per curiam) (concluding that, to impose liability based on a third
   party’s misconduct, a district court must make findings that: (1) the
   defendant agreed to jointly undertake criminal activity with those parties,
   (2) the misconduct by the third parties was within the scope of that
   agreement, and (3) the third-parties’ misconduct was foreseeable to the
   defendant); U.S. Sent’g Guidelines Manual (“U.S.S.G.”)
   § 1B1.3(B) (U.S. Sent’g Comm’n 2018). We conclude that no evidence


           3
              The case the probation officer and the district court relied on—United States v.
   Montelongo, 539 F. App’x 603 (5th Cir. 2013) (per curiam)—is not as similar as the
   Government suggests. In fact, that case is readily distinguishable. In Montelongo, the
   district court explicitly concluded that the coconspirator “possessed the firearm in
   connection with the conspiracy in which he and [the defendant] participated and that [the
   defendant] could have reasonably foreseen that [the coconspirator] would possess a
   weapon in furtherance of their jointly undertaken criminal activity.” Id. at 606–07. Unlike
   Montelongo, the district court here did not establish (1) who possessed the gun; (2) whether
   Sutton and Davidson jointly undertook a criminal activity; or (3) whether Sutton could
   have reasonably foreseen Davidson would possess the gun in furtherance of such a
   conspiracy. In short, many of the necessary findings in Montelongo are notably absent in
   this case.




                                                7
Case: 20-50597         Document: 00515959202             Page: 8       Date Filed: 07/30/2021




                                         No. 20-50597


   submitted supported this enhancement; accordingly, we reverse the district
   court’s application of the two-level dangerous weapon enhancement,
   necessitating a remand for resentencing. 4
           Sutton makes two other arguments, both of which are unpreserved
   and lack merit. First, Sutton argues that the district court erred in failing to
   make particularized findings regarding her relevant conduct concerning the
   charge of conspiracy to possess with intent to distribute a controlled
   substance. 5 However, by adopting the PSR, the district court made implicit
   findings regarding Sutton’s relevant conduct, including (1) that Myers and
   Sutton were coconspirators in a conspiracy to possess with the intent to
   distribute controlled substances; (2) that Myers’s possession of distributable
   amounts of controlled substances and the paraphernalia of distribution was
   “within the scope of that agreement”; and (3) that—given their conspiracy
   to distribute—Myers’s possession of distributable quantities was reasonably
   foreseeable to Sutton. See United States v. Carreon, 11 F.3d 1225, 1231 (5th
   Cir. 1994) (acknowledging that a district court can “make implicit findings
   by adopting the PSR”). Because the district court’s adopted findings do not
   leave us to “second guess” the basis for its decision, 6 the court did not plainly




           4
               The Government does not contend that such an error would have been harmless.
           5
            Sutton also argues that the district court plainly erred in failing to consider her
   personal drug use when calculating the drug quantity attributable to her. This argument is
   foreclosed by United States v. Clark, in which we held that a court may consider amounts
   of drugs for personal use when calculating a defendant’s base offense level in a drug
   conspiracy case. 389 F.3d 141, 142 (5th Cir. 2004) (per curiam). Sutton’s contention that
   Clark has been overruled “sub silentio” is unpersuasive.
           6
            Notably, in connection with her guilty plea, Sutton candidly admitted “that she
   conspired with MYERS to possess with intent to distribute a quantity of
   Methamphetamine.”




                                                8
Case: 20-50597      Document: 00515959202           Page: 9     Date Filed: 07/30/2021




                                     No. 20-50597


   err in failing to make particularized findings regarding Sutton’s relevant
   conduct. Id. (internal quotation marks omitted).
          Second, Sutton argues that the district court imposed a procedurally
   unreasonable sentence by disregarding her arguments for a downward
   variance. We disagree. The district court provided Sutton a procedurally
   adequate explanation by listening to each argument, reading letters written
   on her behalf by third parties, considering and adopting the PSR, expressly
   finding the Guidelines range to be fair and reasonable in light of factors listed
   in § 3553(a), and declaring that it would not depart from the Guidelines. See
   Rita v. United States, 551 U.S. 338, 358 (2007) (holding that the sentencing
   court’s rejection of a downward variance was legally sufficient based on
   similar facts). Therefore, the district court did not plainly err in sentencing
   Sutton.
          Accordingly, we REVERSE the district court’s application of the
   two-level   dangerous     weapons     enhancement      and    REMAND         for
   resentencing. We AFFIRM the district court’s judgment in all other
   respects.




                                          9